

115 SCON 52 IS: Commemorating the 50th anniversary of the Security Consultative Meeting between the Republic of Korea and the United States.
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. CON. RES. 52IN THE SENATE OF THE UNITED STATESNovember 15, 2018Mr. Gardner (for himself and Mr. Markey) submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONCommemorating the 50th anniversary of the Security Consultative Meeting between the Republic of
			 Korea and the United States.
	
 Whereas, on October 31, 2018, the United States and the Republic of Korea (also known as ROK) co-hosted the 50th annual Republic of Korea-United States Security Consultative Meeting (commonly known and referred to in this preamble as the SCM);
 Whereas the alliance between the Republic of Korea and the United States dates back to the Mutual Defense Treaty of 1953, in which the United States committed to defending its ally from outside aggression;
 Whereas the United States currently stations 28,500 troops on the Korean Peninsula as part of the obligation of the United States to defend the Republic of Korea;
 Whereas the SCM supports broader diplomatic engagements between the 2 allies that span a broad array of issues important to the people of the Republic of Korea and to the people of the United States;
 Whereas the SCM has been crucial to the continued economic prosperity of the Republic of Korea and to peace and stability on the Korean Peninsula;
 Whereas the SCM has reinforced the critical alliance between the Republic of Korea and the United States and deepens the friendship between the 2 countries;
 Whereas the 50th anniversary of the SCM signifies an enduring alliance based on the shared values of freedom, democracy, human rights, and the rule of law;
 Whereas the SCM uses the Joint Vision for ROK-U.S. Alliance and the Guidelines for ROK-U.S. Defense Cooperation to enhance the alliance beyond one of military cooperation to one of mutual trust; Whereas the SCM has been crucial in facilitating independent operational capabilities of the armed forces of the Republic of Korea, allowing those forces to expand their defense capabilities and assume operational control of the combined forces under the current armistice;
 Whereas the SCM is key to strengthening bilateral cooperation in responding to global security challenges and threats, including terrorism, piracy, natural disasters, peacekeeping operations, and stabilization and reconstruction;
 Whereas the SCM will continue to pursue complete, verifiable, and irreversible dismantlement of the nuclear weapons and ballistic missile programs of North Korea to maintain a lasting peace; and
 Whereas, with the continued and growing threat from the Democratic People’s Republic of Korea, and the increasing importance of the Indo-Pacific region, the SCM has come to represent the irreplaceable friendship and alliance between the United States and the Republic of Korea: Now, therefore, be it
	
 That Congress— (1)commemorates the 50th anniversary of the Republic of Korea-United States Security Consultative Meeting (SCM) and the enduring relationship between the United States and the Republic of Korea that the SCM represents;
 (2)reaffirms the military alliance based on mutual trust and shared values between the United States and the Republic of Korea;
 (3)recognizes that the alliance between the United States and the Republic of Korea will remain ironclad, irrespective of any efforts by third parties to sow discord between the countries; and
 (4)supports the continued pursuit of— (A)a complete, verifiable, and irreversible dismantlement of the nuclear weapons and ballistic missile programs of North Korea; and
 (B)lasting peace and stability on the Korean Peninsula and throughout the Indo-Pacific region.